Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following statement is for reasons for the indication of the allowability and withdrawal of the previous office rejection regarding claims 1-17:
Applicant’s argument with regarding to the rejection of claims 1, 5, 12, 14 and 17, specifically,  has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Application Pub. No. 2008/0297577 A1 are neither suggested nor taught a first ink header tank fluidly connected to the ink inlet and a second ink header tank fluidly connected to the ink outlet; an ink supply tank containing a supply of ink; a supply pump fluidly connected between the ink supply tank and the first ink header tank; a return pump fluidly connected between the second ink header tank and the ink supply tank; and a first valve fluidly connected between the second ink header tank and the ink supply tank to control flow from the second ink header tank to the ink supply tank; a vacuum system fluidly connected to the first ink header tank that applies a vacuum to the drop-on-demand print head, alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Patent 10,479,101 to Inada et al.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

February 13, 2021